Opinion by
Beaver, J.,
The' question involved is thus stated by the appellant:
“ A made a will disposing of all her property, and subsequently executed a codicil giving a life estate in certain land to B, but provided that if B should endeavor to collect any claims against the estate of A’s deceased husband, then the bequest should be entirely revoked and her will should remain as if the codicil had never been written. B endeavored to *570collect some such, claims in the lifetime of A, but they were reiected by an auditor. Is B entitled to a life estate in the land?”
If the presentation of a claim against B’s father and evidence in support of such a claim be regarded as an “endeavor to collect,” and if it be further stated that the codicil in question was made on March 13, 1902, that the claim upon the estate of his father Avas presented by the appellee on July 29,1902, and that the testatrix died on December 17, 1904, we will have fairly before us the essential and pertinent facts contained in the case stated.
In contemplation of laAV, so far as the inheritance is concerned and for general purposes, a will takes effect only upon the death of the testator. “ The very nature of the testamentary act, which is expected to take effect only at the time of the decease of the testator, presupposes that, so far as facts and circumstances are susceptible of anticipation by him, so as to enable him to place himself in the position he will then be, relatively to his property and his obligations to his family, that he will have used the language of his Avill, with reference more particularly to that period: ” 1 Redfield on Wills, 379.
The Act of June 4,1879, P. L. 88, provides: “That every Avill shall be construed with reference to the real estate and personal estate comprised in it, to speak and take effect as if it had been executed immediately before the death of the testator, unless a contrary intention shall appear by the will.”
The testatrix in this case had knowledge of what her son had done. He, presumably, had no knowledge of what was contained in his mother’s will; at least there is no allegation in the case stated that notice of the limitations contained in his mother’s will had been in any way conveyed to him until its publication. The testatrix lived for more than two years after her son presented the claim against his father’s estate before the auditor. If she regarded Avhat he did as a violation of the terms of her will, it Avas perfectly competent for her to have changed or destroyed her will and made a different disposition of her property. That she did not do so is evidence that she either did not regard the presentation of the claim of the son against the estate of his father as a violation of the conditions which she had imposed upon the devise to him contained in the *571codicil of her will, or that she had determined to allow her disposition of her estate to remain notwithstanding. The unreasonableness of holding the devisee to the performance of conditions of which he had no knowledge, and in the nature of the case no means of knowledge, is apparent, and, if the testatrix did not hold her son to the observance of the conditions which she had placed in her will, presumably without his knowledge, the law should not undertake to do so, except upon legal grounds which would compel it. We do not think there are such grounds.
The question has been very fully and ably discussed in the opinion of the court below, which seems to us to cover the ground and render further discussion unnecessary.
Judgment affirmed.